DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/27/2020 has been entered.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US 4795084 A) in view of Blower et al. (US 6179204 B1; hereinafter Blower).
	Regarding claims 1-3, 5-8, and 10, Hartman teaches a corner structure and blank for a tray or tray cover comprising modifying a blank having a flat edge wherein a rolled edge blank is made by folding a major panel (2/4) and a minor panel (6/8) and affixing to an inside of a blank (36/38; see Fig. 2); and assembling the tray wherein a rolled edge (via folds 27/29/31/33) is on a top edge of each of the major and the minor panels across the entire tray and wherein the rolled edge has no breaks or indentations on the 
	Blower teaches a die cut corrugated lock tray with rolled edges assembled by running the rolled edge blank on tray forming equipment (see Fig 6; and Col 6 lines 14-21).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to make Hartman’s tray using forming equipment of an assembly line in order to mass produce said tray efficiently (Blower; Col 1 lines 45-55).  Examiner notes that the tray, as modified above, is an open top structure capable of holding items that much taller than the height of the tray side walls.
	Regarding claim 9, Hartman, as modified above, teaches a tray wherein two panels and/or walls may be angled from a height of a front wall to the height of a back wall of the tray.  Examiner considers 90 degrees to be an angle.
9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Blower as applied to claim 1 above, and further in view of Keppler (US 1755694 A).
Regarding claim 4, Hartman, as modified above, discloses the claimed invention except for affixing the sidewalls by using any of glue, hot melt, or staples.  Keppler teaches a packing and display box wherein the major panel and minor panel are affixed to the inside of the blank by using glue, hot melt, staples and mixtures thereof (Page 1 lines 70-75).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hartman’s tray by securing the sidewalls with staples, as taught by Keppler.
Response to Arguments
10.	Applicant’s arguments, see Pages 1-5, filed 10/27/2020, with respect to the rejection(s) of claim(s) 1-10 under USC 102(a)(1)—in view of Keppler have been fully considered and are persuasive.  Keppler lacks teaching of forming equipment for making the tray.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Hartman in view of Blower.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734